NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-3963
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                    SHAQUEL ROCK,
                                       a/k/a SHAQ,
                                                   Appellant
                                    _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 3-19-cr-00243-001)
                         District Judge: Hon. Freda L. Wolfson
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 15, 2020

                  Before: JORDAN, MATEY and ROTH, Circuit Judges.

                             (Opinion Filed: August 12, 2020)
                                    _______________

                                        OPINION
                                     _______________




              
                This disposition is not an opinion of the full court and, pursuant to I.O.P.
5.7, does not constitute binding precedent.
JORDAN, Circuit Judge.

          Shaquel Rock was sentenced to 120 months in prison after pleading guilty to

violating 21 U.S.C. § 846, based on his involvement in a conspiracy to distribute heroin

in the Trenton, New Jersey area. He now challenges his sentence, arguing it should be

vacated because it overstates his criminal history and career offender status. We will

affirm.

I.        BACKGROUND

          The facts are simple and uncontested: from August to October of 2018, Rock

participated in a conspiracy to distribute heroin in and around Trenton. He was an

“average participant” (App. at 9) in the conspiracy, and his role was to obtain heroin from

a co-conspirator and “to re-distribute [it], for profit, to others[.]” (App. at 28.) He was

charged with a single count of conspiracy to distribute and possess with intent to

distribute heroin. Police became aware of Rock and his illegal activities based on

intercepted phone calls he had with his co-conspirators.

          After he was arrested and charged, Rock pled guilty to the charge, which specified

that at least 100 grams of heroin were involved, resulting in a base offense level of 24.

However, based on Rock’s criminal history, he qualified as a career offender, since he

had committed at least two prior controlled substance felonies. U.S.S.G. § 4B1.1. He

had, in fact, been convicted in New Jersey state court of four such felonies over a

fourteen-month period from 2012 through 2013, before he was 21 years old. Based on

the career offender enhancement, Rock’s base offense level was increased to 34, and,



                                               2
after a reduction for cooperation, the final offense level was 31, which meant that the

recommended guidelines range for his sentence was 188 to 235 months.

       The District Court accepted that calculation, as set forth in the Presentence

Investigation Report. The government requested a downward variance to 120 months

because of Rock’s age, troubled childhood, and lack of a history of violence. Noting that

it was “atypical” for the government to recommend a downward variance and that it had

independently reached the conclusion that a downward variance was appropriate, the

Court sentenced Rock to 120 months. (App. at 197.) In its ruling, the Court cited as

mitigating factors Rock’s “traumatic upbringing,” youth, and merely average

participation in the conspiracy. (App. at 197.) Regarding Rock’s criminal history, the

Court said, “Mr. Rock is a young man, 26, and it is incredibly sad that essentially a

serious criminal history all took place within a short period of time. He accumulated all

of these points for being a career offender in this 2013 period in about five months, seven

months.” (App. at 195.) The Court also said that Rock did not have a history of

violence, giving that as a further justification for a “substantial variance” and below-

guidelines sentence of 120 months. (App. at 197.)

       Despite the break he got at sentencing, Rock has appealed.

II.    DISCUSSION1

       Rock argues that his sentence should be vacated because the District Court

overstated his criminal history and career offender status. He failed to object to the


       1
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                                              3
sentence when it was imposed, so we review for plain error. There is, however, no error

here, plain or otherwise. The record shows that the District Court reasonably considered

and applied the sentencing factors established in 18 U.S.C. § 3553(a).

       A.     Standard of Review

       We first address the standard of review. The government argues that Rock did not

preserve his objection to the sentence, so we should review for plain error. Rock says

that we should review for abuse of discretion. It is true that Rock argued in his pre-

sentencing briefing and at the sentencing hearing before sentence was imposed that the

Court should “give considerable weight to the lack of violence and the fact that his

criminal history occurs in a short span.” (App. at 181.) Nevertheless, he did not object to

the sentence when it was imposed. We have held that “when a party wishes to take an

appeal based on … the court’s failure to meaningfully consider that party’s arguments or

to explain one or more aspects of the sentence imposed[,] that party must object … after

[the] sentence is imposed in order to avoid plain error review on appeal.” United States

v. Flores-Mejia, 759 F.3d 253, 255 (3d Cir. 2014) (en banc). Rock did not do that, so he

did not preserve his objection. Hence, we review for plain error. Id.

       To establish plain error, a defendant must show that there was “an ‘error’ that is

‘plain’ and that ‘affect[s] substantial rights.’” United States v. Olano, 507 U.S. 725, 732

(1993) (alteration in original) (quoting Fed. R. Crim. P. 52(b)). Even then, we will only

grant relief if the error “seriously affect[s] the fairness, integrity or public reputation of

judicial proceedings.” Id. at 736 (alteration in original) (quotation marks omitted).



                                               4
       B.     The District Court’s Consideration of Rock’s Criminal History

       We review “a sentence for reasonableness with regard to the factors set forth in 18

U.S.C. § 3553(a).” United States v. Bungar, 478 F.3d 540, 542 (3d Cir. 2007). For a

sentence to be reasonable, the record must show that the District Court “gave ‘meaningful

consideration’ to [the § 3553(a)] factors” and “reasonably applied those factors to the

circumstances of the case.” Id. at 543. When assessing those factors on the record, the

sentencing judge “should set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007). That is

particularly true when imposing a sentence outside the guidelines. Id. at 357. But the

explanation need not be lengthy to be legally sufficient. Id.

       Rock now claims that the District Court overstated his criminal history and career

offender status.2 But, on the contrary, the sentencing judge here gave proper

consideration and weight to Rock’s criminal history, particularly its nonviolent nature.

She noted that it was “important … that there is no violence involved ever committed by”

Rock. (App. at 197.) Regarding his career offender status, she said that “it is incredibly

sad that essentially a serious criminal history all took place within a short period of

time[,]” demonstrating that she was aware of the timeframe in which his qualifying



       2
         Rock also appears to argue that it was wrong to treat him as a career offender at
all, given his age and the speed with which his crimes were committed. But he does not
contend here, nor did he before the District Court, that he does not qualify for career
offender status, and any argument that he should not be sentenced as a career offender
lacks merit.
                                              5
career-offender convictions occurred. (App. at 195.) Indeed, it was the non-violent

nature and unusually fast accumulation of Rock’s criminal history, combined with his

traumatic personal history, on which the judge based her decision to impose a sentence

with a “substantial variance” – 68 months below the recommended minimum sentence.

(App. at 197.) Thus, the sentence was reasonable and, lacking error, can be sustained

without moving beyond the first step of the plain error test.

III.     CONCLUSION

         For the foregoing reasons, we will affirm the sentence imposed by the District

Court.




                                              6